DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KEVIS McCRAY,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D20-2730

                              [October 7, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 432020CF000655.

  Kevis McCray, Stuart, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and ARTAU, JJ., concur.

                          *           *           *

    Not final until disposition of timely filed motion for rehearing.